Exhibit 10.1

LOGO [g32148image001.jpg]

FY 2007 Incentive Plan Description

Purpose

The Incentive Plan is designed to motivate and reward participants for the
achievement of fiscal year financial and non-financial objectives that directly
contribute to the success of the various business groups and Cadmus overall.

Eligibility

Participation in the Plan is limited to key managers at the Corporate and Group
levels who have accountability for and significant impact on business strategy,
business growth and profitability. Participants must be in salary grade 18 and
above and their participation must be confirmed at the beginning of each Plan
year. Participants must still be employed at the time of distribution, generally
late August following completion of the fiscal year. A minimum of six months
service in an eligible position generally is required for participation in the
Plan. Awards to individuals with less than one year’s participation will be
prorated based on the tenure in the eligible position.

Target Incentive Award

The Target Incentive Award is the amount that the participant is eligible to
receive if the combined, weighted performance against the Plan objectives equals
an overall achievement level of 100%. Depending upon the scope and impact of the
participant’s position, Target Incentive Awards range from 10% to 60% of base
salary.

Corporate participants are evaluated based on Earnings Per Share (EPS).

PSG and Packaging business group participants are evaluated on Operating Profit
(OP) for their group with an added “Cadmus Factor” based on EPS.

Within PSG, Site leaders and participants working in a site will be evaluated
based on their site’s performance.



--------------------------------------------------------------------------------

In addition, all participants are evaluated based on personal performance and
objectives, which are set at the beginning of the year. The actual award
received by the participant could be substantially higher or lower than the
target amount as a result of his or her individual performance.

First Half Awards

No midyear payments will be made for FY 2007.

General Plan Provisions

Participation in the Plan terminates on the date the participant terminates
employment with Cadmus, whether voluntary or involuntary.

With the exception of disability, retirement or death, participants must be
actively employed on the date the awards are paid in order to receive an
incentive award. Cadmus, at its sole discretion, may make an award to a former
associate, or to the former associate’s estate, in such amount as it deems
appropriate.

Should a participant transfer to another business group during the Plan year,
the final award will be jointly determined and prorated for the time spent in
each group.

Incentive award recommendations for all Plan participants are to be submitted to
the Senior Vice President, Human Resources and Corporate Secretary by August 01,
2007. Award recommendations require approval by the CEO before submission to the
Human Resources and Compensation Committee (HRCC) of the Board of Directors.
Documentation of individual objectives and accomplishments may be required to be
submitted along with the award recommendations at year-end. All awards are
established and payment amounts are determined by the HRCC.

The HRCC reserves the right to adjust the overall incentive pool and/or
individual incentive awards in its discretion for such matters and amounts as
deemed necessary to meet minimally acceptable EPS requirements, to adjust for
individual or division performance that falls below the Plan threshold or above
the Plan maximum, or to adjust for individual performance determined by the HRCC
to require either positive or negative adjustment.

Payments will be made to participants in cash as soon as practical after the
HRCC meeting in August 2007.

Nothing in this FY 2007 Incentive Plan Description or in any action taken
thereunder shall affect the Company’s right to terminate at any time and for any
reason the employment of any associate who is a participant in the Plan.

 

· Page 2



--------------------------------------------------------------------------------

Definitions

     Base Salary    The base annual salary rate of a participant as of October 1
of the Plan year or, if later, the time he or she is approved as a participant
for a given year, exclusive of bonuses, commissions or any special payments
Earnings Per Share (EPS)    Net earnings, post incentive, but before unusual,
one-time charges, gains or losses divided by average common shares outstanding.
EPS does include ongoing savings from restructuring. Operating Profit (OP)   
Pre-incentive, operating earnings before one-time charges, gains or losses.
Includes ongoing savings from restructuring. Plan Year    The period commencing
July 1, 2006 and ending June 30, 2007 for which performance is being measured.

 

· Page 3



--------------------------------------------------------------------------------

Illustration

Application of Factors

 

Target Incentive Award    X %

(as a percentage of base salary)

   X Division Profit Performance Factor    0 –150 %

(as a percentage of Budgeted NOP achieved by the Division)

   X Cadmus EPS Factor    75 –125 %

(as a percentage of Consolidated Budget Achieved)

   X Individual Performance Ratio  

•      Exceptional

   125 %

•      Met ALL Expectations

   100 %

•      Met SOME Expectations

   75 %

•      Did not meet Expectations

   0  

Note: Notwithstanding this “illustration” of the Application of Factors, the
HRCC reserves complete discretion to adjust any and all incentive award
recommendations and actual awards.

 

· Page 4



--------------------------------------------------------------------------------

Illustration 2

Application of Factors

For Site Participants

 

Target Incentive Award    X %

(as a percentage of base salary)

   X SITE Profit Performance Factor    0 –150 %

(as a percentage of Budgeted NOP achieved by the Site)

   X Individual Performance Ratio   

•      Exceptional

   125 %

•      Met ALL Expectations

   100 %

•      Met SOME Expectations

   75 %

•      Did not meet Expectations

   0  

Note: Notwithstanding this “illustration” of the Application of Factors, the
HRCC reserves complete discretion to adjust any and all incentive award
recommendations and actual awards.

 

Ÿ Page 5